DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1-7 are currently pending and under examination.
	Applicants claim a method of cultivating soybean or corn by selecting seeds which are resistant to an inhibitor of 5-enolpyruvylshikimate-3-phopshate synthase or an inhibitor of glutamine synthase, treating these seeds with clothianidin and metalaxyl or metalaxyl-M and then sowing these seeds in a field.  An organophosphorus compound, such as glyphosate or glufosinate is then applied to the field. Applicants also teach a method of controlling insect pests in a field by following the same method steps.
	The claims will be given their broadest reasonable interpretation.
Claim Objections
Claim 1 is objected to because of the following informalities:  “cultivating” is misspelled in the claim.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “characteristics” is misspelled in the claim.  Additionally, the claim terminated with two periods.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “characteristics” is misspelled in the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the claim recites “cornwherein” instead of “corn wherein”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear from the language within Claim 7 whether treating the seeds with neonicotinoid actually brings about the resistance to either an inhibitor of 5-enolpyruvylshikimate-3-phosphate or resistance to a glutamine synthase inhibitor or if the seeds already have resistance to the aforementioned inhibitors and are merely treated with a neonicotinoid.  For purposes of examination, the latter interpretation will be taken.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US 2012/0015804 A1, of record IDS 02/13/2020) in view of Krohn et al. (US 2008/0261811 A1, of record IDS 02/13/2020) and Oostendorp et al. (US 2011/0312493 A1, of record IDS 02/13/2020).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Terada et al. teach selecting corn and soybean seeds which are resistant to inhibitors of 5-enolpyruvylshikimate-3-phopshate synthase (EPSP inhibitors) or an inhibitor of glutamine synthase as well as treating the seed with clothianidin as well as a fungicide, such as Metalaxyl (Claims 1, 9, para [0027], [0085], [0089]).  Terada et al. also suggest sowing these seeds, in trays as well as with a mechanical sower which is used to sow seeds in fields (para [0002], [0185]).  The coating provides protection from diseases and pests to crops grown from the seeds, which meets the stated purpose of independent Claim 1 of cultivating the seeds and the stated purpose of independent Claim 7 of controlling insect pests in a field  (para [0005], [0108]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Terada et al. suggest the coated seed and method pertaining thereto as discussed above, but fail to single out metalaxyl from the list of fungicide and fails to specifically teach applying glyphosate to the field.  The teachings of Krohn et al. and Oostendorp et al. help to cure these deficits.
Krohn et al. teach that seed coatings which comprise clothianidin and metalaxyl-M demonstrate synergistic control of pests as well as protection of the seeds with lower concentrations required to achieve these results (abstract, para [0007]).  
Oostendorp et al. teach selection of soybean seeds which are resistant to the inhibitor of 5-enolpyruvylshikimate-3-phosphate synthase glyphosate and applying a pesticide to the seed, such as clothianidin or metalaxyl-M, sowing the seed and treating the plant or locus (including soil) with glyphosate before emergence, after emergence or both (abstract, Claim 18-22, 24, 26-28; [0119]). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Terada et al., Krohn et al. and Oostendorp et al. because they are all directed to agrochemical seed coatings.  It would further have been obvious to one of ordinary skill in the art to select metalaxyl-M as the fungicide to combine with clothianidin in the seed coating because Krohn et al. specifically teaches that such a combination results in synergistic results.  Furthermore, the selection of a corn or soybean seed that is specifically resistant to glutamine synthase inhibitors or 5-enolpyruvylshikimate-3-phosphate synthase inhibitor carries with it an implied desire to apply a glutamine synthase inhibitor or 5-enolpyruvylshikimate-3-phosphate synthase inhibitor to the plant which grows from such a seed or to the locus in which it is grown at some point during a plants life and thus this limitation regarding applying glyphosate, which is a  5-enolpyruvylshikimate-3-phosphate inhibitor,  or glufosinate, which is a glutamine synthase inhibitor, would have been obvious for this reason alone.  Nonetheless, Oostendorp is cited to further support the obviousness of 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (WO 2012/039068 A1, of record IDS 02/13/2020) in view of Oostendorp et al. (US 2011/0312493 A1, of record IDS 02/13/2020).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tanaka et al. teach treating a plant seed, such as a corn or soybean, with a composition that comprises both clothianidin and metalaxyl (claims 1-4, pg, 21 and 24-26).  The seed may be genetically modified, such as a soybean or corn seeds which are herbicide resistant, and lists glufosinate and glyphosate as herbicides to which the seeds may be genetically modified to be resistant (claims 5-6, pg 2, lines 8-13, pg. 17).  Tanaka et al. further teach that the seeds may be planted and cultivated (pg 28-29).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Tanaka et al. teach the coated seed and method pertaining thereto as discussed above but do not specifically exemplify the step of applying glyphosate or glufosinate to the field.  However, genetically modified seeds such as herbicide resistant seeds are designed for the very purpose of using that seed with the herbicide to which the seed is resistant.  So it would have been obvious to the ordinary skilled artisan in this field to use glufosinate or glyphosate resistant genetically modified seed in conjunction with glufosinate or glyphosate to control weeds in the field where the seeds have been planted.  
The PGPUB by Oostendorp et al. is cited to support this understanding of use of genetically modified seeds which are resistant to herbicides, which understanding the ordinary skilled person in the art would have had.  Oostendorp et al. teach selection of soybean seeds which are resistant to the 5-enolpyruvylshikimate-3-phosphate synthase inhibitor glyphosate and applying a pesticide to the seed, such as clothianidin, thiamethoxam, imidacloprid, metalaxyl, or metalaxyl-M, sowing the seed and treating the plant or locus (including soil) with glyphosate before emergence, after emergence or both (abstract, Claim 18-22, 24, 26-28; para [0053]-[0054], [0085], [0119]). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka et al. and Oostendorp et al. because they are both directed to agrochemical seed coatings.  It would further have been obvious to one of ordinary skill in the art to select metalaxyl as the fungicide to combine with clothianidin in the seed coating because Tanaka et al. specifically exemplifies such a combination.  The selection of a corn or soybean seed genetically modified to be resistant to glufosinate and glyphosate would have been obvious over the teachings of Tanaka et al.; and the step of treating the field (sowed with said genetically modified seed) with glyphosate or glufosinate would have been carrying out a step which is one of the main purpose of such genetically modified seeds, i.e. use the resistant seeds to prevent injury while controlling weeds.  Oostendorp et al. is cited to further support the obviousness of applying glyphosate to the plant or locus (soil) where the seed is germinated that has 5-enolpyruvylshikimate-3-phosphate synthase inhibitor resistance.  In the instant scenario where the primary reference exemplifies coating corn and soybean seed with the recited combination of pesticides, cultivating such a seed which is strongly suggested to be resistant to glufosinate and/or glyphosate, and the secondary reference merely suggests selecting an herbicide resistant seed which is readily commercially available, treating it with some of the same pesticides and cultivating this same herbicide resistant seed by applying glyphosate thereto and the surrounding locus, one of ordinary skill in the art would have been motivated to follow the strong teachings in the prior art to do so and the enhanced yield achieved thereby would have naturally flowed from following these strong teachings of the prior art. See PAR Pharm., Inc. v. TWI Pharms., Inc., 113F.3d 1186, 1194-95 (Fed. Cir. 2014).  Based upon the specificity and examples of Tanaka et al. that demonstrate coating both corn and soybean seeds with a combination of metalaxyl and clothianidin, and strong teachings regarding selecting corn or soybean seeds which have been genetically modified to be resistant to glyphosate and/or glufosinate, one of ordinary skill in the art would have had a reasonable expectation of success in selecting a commercially available glyphosate or glufosinate resistant corn or soybean seed and cultivating it by planting and applying glyphosate or glufosinate thereto.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 10,602,742 B2 (hereinafter ‘742). Claims 1-2 of ‘742 disclose a process of cultivating soybean that involves sowing a field with seeds of soybean that are resistant to an inhibitor of glutamine synthase, coating the soybean seeds with clothianidin and at least one metalaxyl compound and applying at least one organophosphorus compound to the field such as glufosinate.   Claims 3-4 of ‘742 disclose a process of cultivating corn that involves sowing a field with seeds of corn that are resistant to an inhibitor of 5-enolpyruvylshikimate-3-phosphate synthase, coating the soybean seeds with clothianidin and at least one metalaxyl compound and applying glyphosate to the field.  Thus, claims 1-4 of ‘742 recite claims which are more narrow in scope than claims 1-7 of the instant application, yet would have rendered obvious claims 1-7 of the instant application because claims 1-4 of ‘742 anticipate each method step of the instant claims. 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 6 of U.S. Patent No. 8,796,176 B2 (hereinafter ‘176) in view of Terada et al., Krohn et al. and Oostendorp et al. Claims 1-2 and 6 of‘176 disclose a seed coating which comprises an alpha-alkoxyphenylacetic acid in combination with a neonicotinoid, such as clothianidin. Claims 1-2 and 6 do not suggest selecting a corn or soybean seed which shows resistance to a 5-enolpyruvylshikimate-3-phosphate synthase inhibitor, adding a metalaxyl-M fungicide to the seed coating, sowing the seeds in the field and thereafter treating with glyphosate as required by the instant claims. Such would have been obvious over the selection of a glufosinate/glyphosate resistant corn or soybean seed as taught by Terada et al., selecting the synergistic combination of clothianidin and metalazyl-M as taught by Krohn and applying the glyphosate to a field where glyphosate resistant crop are grown as suggested by Oostendorp et al. Thus, Claims 1-7 would have been obvious over Claims 1-2 and 6 of ‘176 in view of the teachings of Terada et al., Krohn et al. and Oostendorp et al.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 9,301,522 B2 (hereinafter ‘522) in view of Terada et al., Krohn et al. and Oostendorp et al. Claims 1 -4 of '522 disclose a seed coating which comprises a carboxylic acid compound in combination with a neonicotinoid, such as clothianidin, and teaches controlling arthropods by doing so. Claims 1-4 do not suggest selecting a seed which shows resistance to a 5-enolpyruvylshikimate-3-phosphate synthase inhibitor, adding a metalaxyl-M fungicide to the seed coating, sowing the seeds in the a field and thereafter treating with glyphosate as required by the instant claims. Such would have been obvious over the selection of a glyphosate/glufosinate resistant corn or soybean seeds as taught by Terada et al., selecting the synergistic combination clothianidin and metalazyl-M as taught by Krohn and applying the glyphosate to a field where glyphosate resistant crops are grown as suggested by Oostendorp et al. Thus, Claims 1-7 would have been obvious over Claims 1-4 of ‘522 in view of the teachings of Terada et al., Krohn et al. and Oostendorp et al.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 9,204,634 B2 (hereinafter ‘634) in view of Terada et al., Krohn et al. and Oostendorp et al. Claims 1, and 4-5 of '634 disclose a seed coating for corn or soybean seeds which comprises a neonicotinoid, such as clothianidin, and teaches controlling arthropods by doing so. Claims 1,4-5 do not suggest selecting a seed which shows resistance to a 5-enolpyruvylshikimate-3-phosphate synthase inhibitor, adding a metalaxyl-M fungicide to the seed coating, sowing the seeds in the a field and thereafter treating with glyphoste as required by the instant claims. Such would have been obvious over the selection of a glyphosate/glufosinate resistant corn or soybean seeds as taught by Terada et al., selecting the synergistic combination clothianidin and metalazyl-M as taught by Krohn and applying the glyphosate to a field where glyphosate resistant crop are grown as suggested by Oostendorp et al. Thus, Claims 1-7 would have been obvious over Claims 1,4-5 of ‘634 in view of the teachings of Terada et al., Krohn et al. and Oostendorp et al.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,10-11 and 16 of U.S. Patent No. 9,265,189 B2 (hereinafter ‘189) in view of Terada et al., Krohn et al. and Oostendorp et al. Claims 1, 10-11 and 16 of '189 disclose treating a corn seed with clothianidin as well as the fungicide Matalaxyl, which is selected from a list and teaches applying glyphosate selected from a list after the furrow closing step, and teaches controlling harmful organisms by doing so. Claims 1, 10-11 and 16 do not suggest selecting a seed which shows resistance to a 5-enolpyruvylshikimate-3-phosphate synthase inhibitor, adding, sowing the seeds into a field and thereafter treating with a glyphosate as required by the instant claims. Such would have been obvious over the selection of a glyphosate resistant corn or soybean seeds as taught by Terada et al., selecting the synergistic combination clothianidin and metalazyl-M as taught by Krohn and applying the glyphosate to a field where glyphosate resistant crop are grown as suggested by Oostendorp et al. Thus, Claims 1-7 would have been obvious over Claims 1, 10-11 and 16 of ‘189 in view of the teachings of Terada et al., Krohn et al. and Oostendorp et al.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of Patent No. 9,750,257 B2 (hereinafter ‘257) in view of Terada et al., Krohn et al. and Oostendorp et al. Claims 1 and 8 of '257 disclose a seed coating which comprises a neonicotinoid, such as clothianidin, as well as teaches adding a fungicide to the coating composition and teaches controlling pests by doing so. Claims 1 and 8 do not suggest selecting a corn or soybean seed which shows resistance to a 5-enolpyruvylshikimate-3-phosphate inhibitor, adding a metalaxyl-M fungicide to the seed coating, sowing the seeds in a field and thereafter treating with glyphosate as required by the instant claims. Such would have been obvious over the selection of glyphosate/glufosinate inhibitor resistant corn or soybean seeds as taught by Terada et al., selecting the synergistic combination clothianidin and metalazyl-M as taught by Krohn and applying the glyphosate to a field where glyphosate resistant crop are grown as suggested by Oostendorp et al. Thus, Claims 1-7 would have been obvious over Claims 1 and 8 of ‘257 in view of the teachings of Terada et al., Krohn et al. and Oostendorp et al.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of Patent No. 10,015,968 (hereinafter ‘968) in view of Terada et al., Krohn et al. and Oostendorp et al. Claims 1-2 of ‘968 disclose a method of controlling arthropod pests by planting a seed coated with or containing in its interior a neonicotinoid compound, such as clothianidin and teach the seed may be a corn seed. Claims 1 -2 of ‘968 fail to suggest selecting a corn or soybean seed which shows resistance to a 5-enolpyruvylshikimate-3-phosphate synthase inhibitor, adding a metalaxyl-M fungicide to the seed coating and treating the field with glyphosate after sowing the seed as required by the instant claims. Such would have been obvious over the selection of a glyphosate/glufosinate resistant corn or soybean seed as taught by Terada et al., selecting the synergistic combination clothianidin and metalazyl-M as taught by Krohn et al. and applying the glyphosate to a field where glyphosate resistant crops are grown as suggested by Oostendorp et al. Thus, claims 1-7 would have been obvious over claims 1-2 of ‘968 in view of the teachings of Terada et al., Krohn et al. and Oostendorp et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699